WILLIAM J. RITA, ESQ.
Attorney At Law
291 Broadway, Suite 1616
New York, NY 10007
Tel: (212) 766-1001
Fax: (212) 766-5645

August 6,2020

VIA ECF

Honorable Kiyo A. Matsumoto
United States EDNY Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn , NY 11201

RE: Maya v. Leader Auto Group LLC, et al
Case# 1:19-cv-05801-KAM -JO

Dear Judge Matsumoto :

This letter is in response to your Order entered August 4 , 2020 and the letter from
Defendant’s counsel dated August 4 ,2020.. This is to consent to the dismissal of the
action pursuant to the order of the Honorable James Orenstein dated May 6,2020.
Fruitless settlement negotiations and an absence of communication between counsel
before the filing of the August 4" letter to the Court by Defendant’s counsel are not a
basis to void the May 6" ,2020 order of Judge Orenstein issued pursuant to FRCP 25 (a)

(1).

For this reason, this office consents to the dismissal of this action pursuant to the May 6%,
2020 order.

Thank you for your consideration.

A

M4,

Willi

Fe

ta

CC erosenblum@kdvlaw.com
